Citation Nr: 0033140	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  94-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was the subject of Board remands dated in January 
1996 and July 1998.


FINDING OF FACT

1.  There are medical opinions of record demonstrating that 
the veteran did not have post-service bronchitis during 
treatment and examination at various times following service.  
The veteran does not currently have bronchitis.  There is no 
medical opinion attributing any post-service disability to 
two episodes of acute inservice bronchitis.  Post-service 
pulmonary disability has been attributed to service-connected 
tuberculosis.

2.  In the context of the absence of any evidence of current 
or post-service bronchitis in VA treatment and examination 
records associated with the claims file, the absence of any 
contention as to the existence outstanding records which 
would substantiate the veteran's claim for service connection 
for bronchitis, and the presence of repeated medical findings 
at different times since service indicating no current 
bronchitis, the Board finds that there is no reasonable 
possibility that further VA assistance in development of the 
evidence in the current case would substantiate the claim for 
service connection for bronchitis.




CONCLUSION OF LAW

1.  Further development of the claim for service connection 
for bronchitis is not warranted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for service connection for bronchitis are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 
3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was treated for 
bronchitis and a cough of three weeks' duration in March 
1989.  She was treated with antibiotics.  In June 1989, she 
received treatment for a two-day cough and a sinus headache 
in June 1989, to include prescription of antibiotics.  

In May 1990, she presented with pleurisy and a cough, and she 
was noted to be a smoker.  She had rales in her upper lobes. 
Chest X-rays showed a right upper lobe infiltrate.  The 
diagnosis was bronchitis.  She was treated with antibiotics. 

In October 1990 she was treated for an itchy rash all over 
her body.  Her lungs were clear to auscultation.  There was 
no edema of the throat and no lymphadenopathy.  The diagnosis 
was allergic reaction of unknown etiology.

In March 1991, she received treatment for pneumonia and a 
right upper lobe pulmonary infiltrate.  She also had a 
pleural effusion.  By history, she had developed a right 
lower chest aching and cramping in approximately January 
1991, while deployed in Operation Desert Storm.  In April 
1991 a diagnosis of probably tuberculosis was established.  
She received extensive treatment for tuberculosis form March 
1991 to July 1991, to include hospitalization and use of a 
chest tube in March and April 1991.  Chest X-rays taken in 
June and July 1991 upon referral for presumed tuberculosis 
showed resolving right apical consolidation, and old 
granulatous disease with chronic apical scarring on the 
right.

In January 1992, the veteran was diagnosed as having and was 
treated for bronchitis.  Treatment included prescription of 
antibiotics, and continued cessation of tobacco use.  Records 
of treatment in late January 1992 include an impression of 
bronchitis resolved.  She still had some coughing.

Clinical evaluation of the lungs and chest was normal at a 
February 1992 service discharge examination.  The inservice 
positive testing for tuberculosis and use of a chest tube 
were noted, and the examining physician recommended follow up 
in light of the TB test conversion results. 

More detailed discussion and analysis of the service medical 
records, with the benefit of the commenting physicians' 
medical expertise, is included in the recitations of the 
analyses of VA examiners, reviewing physicians and treating 
physicians, set forth below.

Associated with the claims file are records of outpatient 
treatment from August 1992 to March 1996, at a VAMC at which 
the veteran often sought medical treatment, most frequently 
for conditions other than pulmonary disability.  Records of 
treatment in August 1992 show that she was seen for a follow-
up evaluation of tuberculosis.  She was noted to have been 
diagnosed with tuberculosis in March 1991, and to have been 
off of medications since October 1991.  A February 1992 chest 
X-ray showed "scar tissue" (quotes in original VA treatment 
record), and was otherwise negative.  She was noted to be 
asymptomatic at the time of treatment.  After physical 
examination, the assessment was no evidence of acute problems 
with tuberculosis currently.  Chest X-rays were noted to show 
a rounded 2 cm by 1.6 cm opacity with two areas of central 
clearing 5 mm by 4 mm, and it was questioned whether this was 
an old cavity.  

During a November 1992 VA examination, the veteran gave a 
history of inservice pneumonia in March 1990 (service medical 
records show that the actual date of onset and initial 
treatment was in March 1991).  She had a pneumothorax at the 
time, and was then found to have a positive skin test, with 
apparent tuberculosis treated with antituberculosis 
medication for six months, with the process resolving.  She 
had experienced no further problems with active tuberculosis 
or recurrent infections.  She did complain of residual 
shortness of breath if she walked up or down stairs, in the 
cold air, or if she tried to do any jogging.  She was able to 
participate in athletics if she was slow about it, but could 
do no strenuous high impact athletics.  By history, she had 
stopped smoking at the time of the infection.  She complained 
of some shortness of breath even with fast walking.  She had 
no cough, sputum production, or wheeze, or other pulmonary 
symptoms, and currently had no other physical complaints.  
She was apparently otherwise in good health.  Upon physical 
examination, she was in no acute distress at the time of 
examination.  Examination of the lungs revealed somewhat 
fibrous breath sounds, but otherwise no abnormalities.  The 
assessment was pulmonary tuberculosis in March 1990 [sic] 
with pneumothorax and chest tube during hospitalization at 
the time, treated with medications for six months, and 
resolved with no recurrent problems with tuberculosis.  She 
was noted to have some residual shortness of breath and 
dyspnea on exertion, as described, and fibrous breath sounds 
on examination.  There were no other remarkable findings 
other than a chest tube scar with which she had no problems.  
She was unable to produce sputum for a sputum culture.  An 
August 1992 chest X-ray showed probable granulomatous disease 
of the right apex.  Chronicity of the process could not be 
assessed without prior chest films, although the appearance 
was unchanged over a period of three months.  A diagnosis of 
possible granuloma of the right lung versus vascular 
structure was also unchanged. 

During a January 1993 RO hearing, the veteran described her 
current pulmonary symptoms in seeking an increased rating for 
service-connected tuberculosis.  She testified that she was 
not really sure that she had bronchitis.  In connection with 
her discussion of bronchitis, she described coughing spells 
brought on by cold and other types of exposure on a weekly 
basis.

VA records of lung testing in January 1993 show normal lung 
spirometry.  The veteran showed no exercise limitation, 
attaining 84 percent of her predicted maximum VO2.  Cardiac 
response was appropriate, as she reached 80 percent of her 
predicted maximum heart rate with an excellent oxygen pulse.   
There was no evidence of ventilatory limitation, with ample 
ventilatory threshold attained at the 100-watt level of 
exercise, exhibiting good effort.  Ventilatory equivalents 
were high at rest and during early exercise, as a consequence 
of hyperventilation.

During a February 1993 VA examination, the veteran was noted 
to have been diagnosed with pneumonia, unresponsive to 
antibiotics in March 1990 [sic], and to have apparently been 
found to have a positive purified protein derivative of 
tuberculin at that time.  She was noted to have been 
administered anti-tuberculosis medications, with the process 
resolving, and given a presumptive diagnosis of pulmonary 
tuberculosis even though there were no positive sputum 
cultures.  She was noted to have had a chest tube on the 
right side during her one-month hospitalization for the 
initial infection.  The examiner noted that for the following 
six months she was treated with anti-tuberculosis drugs, with 
no apparent recurrences of tuberculosis.  She was noted to 
have an "episode of bronchitis in January 1992, for which 
she was treated with antibiotics and which apparently 
resolved with outpatient treatment over a couple of weeks."  
(Quotations added).  She was noted to have had a previous 
episode of bronchitis in March 1989, which was also treated 
with antibiotics on an outpatient basis and which also 
resolved.  She reported no other pulmonary infections.  Her 
main concerns at the time of examination were that she had 
some residual shortness of breath and dyspnea on exertion.  
She also reported occasional coughing spells with the 
shortness of breath and exertion.  

After recitation of her post-service history, and physical 
examination and review of X-rays, the assessment was 
pulmonary tuberculosis in March 1991, with a one-month 
hospitalization and chest tube on the right side at the time, 
treated with anti- tuberculosis medications for six months, 
and no known recurrence of tuberculosis since that time.  She 
was assessed as having had one episode of bronchitis in 
January 1992, requiring outpatient treatment with antibiotics 
with which it apparently resolved, and one prior episode of 
bronchitis in service in March 1989 which also resolved with 
outpatient antibiotic treatment.  She was assessed as having 
some problems currently with dyspnea on exertion, shortness 
of breath, and paroxysmal non-productive coughing with 
exertion, exposure to some or fumes, and in cold weather.  
These symptoms suggested to the examiner some irritability of 
the bronchial tree that may be secondary to prior infection, 
as well as possibly some loss of pulmonary capacity secondary 
to prior infection.  Resting and exertional pulmonary 
function tests were noted to have been obtained to further 
clarify this.  The veteran was noted to have reported changes 
in activity tolerance since the pulmonary infection, 
specifically inability to participate in the aerobic 
activities, high exertional athletics and activities in cold 
weather or environments involving smoke or other pollutants.  
Resting and exertion pulmonary function testing, as well as 
chest-X-rays, were reviewed.  Sputum was noted to have been 
attempted in November, but she was not producing any sputum 
for evaluation. 

During a VA examination in April 1996, the veteran's lungs 
were totally clear, although she gave a history of 
bronchitis, and even a history of asthmatic bronchitis, but 
there was no evidence for bronchitis when she came in.  The 
examiner noted that the veteran discontinued smoking in 
approximately 1991, at about the time she was diagnosed as 
having pulmonary tuberculosis.  In the examiner's opinion, 
the veteran had episodes of bronchitis when she was in the 
military as mentioned, but he had no evidence that she had 
persistent bronchitis after she was discharged from the 
military in March 1992.  In the examiner's view, the most 
likely cause of the bronchitis was the history of smoking.  

A May 1996 VA pulmonary function interpretation report shows 
an impression, of normal spirometry, but FEV-1 decreased 
350cc and FVC decreased 290cc from a previous study in 
January 1993.  The reviewing physician recommended a 
methacholine challenge test if asthma was still a concern.
 
In August 1999, the April 1996 VA examining physician 
conducted a review of the evidence pertaining to the claim 
for service connection for bronchitis, pursuant to the 
Board's July 1998 remand.  The examiner noted an inservice 
history as follows:  The veteran received treatment of 
bronchitis and a cough for three weeks, in March 1989.  She 
had a history of a two-day cough and a sinus headache in June 
1989, with a diagnosis of a sinus headache.  In May 1990, she 
presented with pleurisy and a cough, and she was noted to be 
a smoker.  She had rales in her upper lobes.  The diagnosis 
was bronchitis.  She had an infiltrate that was subsequently 
diagnosed as tuberculosis, although the organism was never 
isolated.  In March 1991, she had a right upper lobe 
pulmonary infiltrate and the diagnosis at that time was 
tuberculosis.  She also had a pleural effusion.  She was 
treated appropriately and had a significant improvement with 
resolution of the effusion and infiltrate.  In January 1992, 
she again was diagnosed as having bronchitis.  During 
examination on April 1996, her lungs were totally clear, 
although she gave a history of bronchitis, and even a history 
of asthmatic bronchitis, but there was no evidence for 
bronchitis when she came in. 

The examiner noted that the veteran discontinued smoking in 
approximately 1991, at about the time she was diagnosed as 
having pulmonary tuberculosis.  In the examiner's opinion, 
the veteran had episodes of bronchitis when she was in the 
military as mentioned, but he had no evidence that she had 
persistent bronchitis after she was discharged from the 
military in March 1992.  In the examiner's view, the most 
likely cause of the bronchitis was the history of smoking.  

The examiner asserted that pulmonary tuberculosis, which has 
a preference for the upper lobes, usually ends up with some 
degree of bronchiectasis as a residual scarring of the 
inflammatory process.  He elaborated that this drainage from 
these bronchiectatic cavities will frequently precipitate a 
cough, once the secretions drop into the lower airways, which 
then may be associated with a history of bronchitis.  
However, he asserted he had no evidence of such a process in 
the veteran's case.  Additionally, he noted that he could not 
say whether her subsequent medical records showed evidence of 
recurrent bronchitis after she left service, because he did 
not have access to such records.  However, he added, when he 
saw her in 1996, she did not have bronchitis.  After 
scrutinizing the record, he believed that her bronchitis 
appeared to be controlled once she stopped smoking.  He noted 
that she had a residual episode of bronchitis about one year 
after being treated for pulmonary tuberculosis, but that he 
had no evidence of recurrence of bronchitis after that time.  
He noted that her pulmonary function tests did not show any 
significant severe obstructive defect or restrictive defect.  
Thus, based on the available evidence, he determined that she 
did not show evidence for chronic obstructive bronchitis, 
based on the available studies. 

In summarizing, the reviewing physician determined that the 
veteran did have bronchitis in service.  He asserted that 
whether that process continued after leaving the service was 
really unknown based on the records made available.  He 
elaborated that pulmonary tuberculosis involving the right 
upper lobe apparently responded quite well to medical 
therapy, and she had no significant residuals pulmonary 
compromise or dysfunction as a residual of that infection.  
He noted that whether or not she had bronchiectasis of some 
consequence was unknown.  He noted that her lungs were clear 
when she was examined previously, but that the medical 
evidence since 1992 was otherwise not available.  

In an August 1999 addendum, the examiner noted that after the 
examination, but on the same day as the August 1999 VA 
examination, the veteran had undergone a bronchial 
provocation study, using methacholine.  The report was faxed 
to the examiner from the VA hospital at which the study was 
conducted.  The results of the study showed no evidence of 
bronchial reaction to methacholine challenge, which would 
exclude the diagnosis, at least on this study, of asthma.  
The baseline spirometry showed essentially normal pulmonary 
function studies with normal forced vital capacity FEV sub 
one, and FEV sub one %, and normal small airway function, and 
the curves manifested that same pattern of normality.  Thus, 
in the reviewing physician's view, there was no evidence of 
chronic obstructive bronchitis or of asthma, and the 
methacholine challenge did not manifest any adverse or 
abnormal response.  The examiner concluded that these current 
studies did not support the diagnosis of asthmatic 
bronchitis.  There was no reversibility in the airways, and 
there was no abnormality of pulmonary function demonstrated.     

The August 1999 pulmonary studies, attached to the reviewing 
physician's report, include handwritten impressions of 
baseline spirometry normal (with NO evidence of airflow 
obstruction) (emphasis in original); methacholine challenge 
test performed without difficulty; and NO evidence of airway 
hyper-responsiveness to methacholine (emphasis in original).

Analysis

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including psychoses, 
becomes manifest to a degree of ten percent or more within 
one year from the date of separation from such service, such 
disease shall be presumed to have been incurred in or 
aggravated by such service notwithstanding there is no record 
of evidence of such disease during the period of service.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1133 (West 1991); 38 
C.F.R. § 3.307, 3.309 (1999).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991).

In Degmetich v. Brown,104 F.3d 1328 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit 
expressly addressed the question of whether the statutory 
requirement for a "disability resulting" from injury or 
disease in service means: (1) a disability existing at some 
time in the past; or (2) a disability existing on and after 
the date of application for the benefit.  Acknowledging that 
the statute was not clear on its face as to how to address 
this issue, the Federal Circuit ruled that (2) is the correct 
interpretation.

The Board acknowledges the most problematic aspect of the 
record, insofar as there are likely records of VA treatment 
for pulmonary disability that have not been associated with 
the claims file or made available to VA reviewing or 
examining physicians.  As will be discussed further below, 
the Board finds that the current evidence of record rules out 
any reasonable possibility that further VA assistance in 
development of the claim would establish current bronchitis 
related to service, or chronic post-service bronchitis.  On 
this point, the Board further notes that there is of record 
no clear contention that the veteran has current or chronic 
post-service bronchitis (other than the fact of the claim for 
service connection for bronchitis itself), or that there are 
any records not associated with the claims file which would 
substantiate the claim.  This is notwithstanding a November 
1999 supplemental statement of the case provided to the 
veteran, in addition to earlier rating decisions, which 
denied the veteran's claim explicitly on the basis that there 
is no medical evidence showing a diagnosis of bronchitis 
since discharge from service.  Thus, the veteran has been 
informed of the lack of evidence of this requirement for 
service connection for bronchitis, but has not informed the 
RO as to the existence of any additional evidence, in the 
form of VA treatment medical records or evidence of any other 
nature, that might address this determinative basis for 
denial of her claim. 

Service medical records show that the second inservice 
episode of bronchitis resolved in late January 1992, and that 
clinical evaluation of the chest and lungs was negative at 
the February 1992 discharge examination.  The VAMC treatment 
records and VA examination reports are all either silent for 
a post-service diagnosis of bronchitis, or rule out chronic 
or current bronchitis at particular points in time after 
service based on the information available to the examiners 
or reviewing physicians.  The only possibility held out by 
any examiner of a diagnosis of post-service chronic 
bronchitis is if post-service treatment records were to show 
recurrent treatment for bronchitis.  The Board has thoroughly 
reviewed the post-service VA treatment records dated from 
November 1992 to March 1996.  These are completely silent for 
post-service treatment or diagnosis of bronchitis, even where 
treatment for pulmonary disability in the form of residuals 
of tuberculosis was rendered.   It appears possible that 
there may be records of treatment for pulmonary disability 
after March 1996, although there is no indication in the 
record that these would include treatment for post-service 
bronchitis.  A current disability is a statutorily required 
element for a claim of service connection, Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  Especially 
in light of the August 1999 VA reviewing physician's 
addendum, in which current and chronic bronchitis were ruled 
out based on concurrent pulmonary testing, the evidence is 
overwhelming and unrefuted that the veteran does not 
experience chronic post-service bronchitis.  Indeed, in light 
of the test results obtained and the conclusion reached by 
the VA examiner in 1999, the Board finds there is no 
reasonable possibility that a chronic disability due to 
bronchitis of service origins exists.  In light of the 
foregoing, there is no reasonable possibility that further VA 
assistance in development of the claim for service connection 
for bronchitis would substantiate the claim.      

An alternative way of phrasing the conclusion that the claim 
must be denied due to no current disability is to assert that 
the veteran's claim must be denied on the basis that chronic 
bronchitis was not shown during service, and continuity of 
symptomotatology has not been shown since service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b) (2000).  The 
veteran had two incidents of acute bronchitis during service, 
one before contracting tuberculosis, and one after 
contracting tuberculosis.  There are of record persuasive 
opinions of an examining and reviewing VA physician that both 
incidents of bronchitis were resolved fairly quickly with 
inservice treatment to include use of antibiotics, and that 
the bronchitis was most likely due to smoking, which the 
veteran ceased after contracting tuberculosis during service.  
The records of VA examination and treatment since service 
that have been associated with the claims file are sufficient 
to refute any contention that the veteran has had sufficient 
continuity of symptomatology of bronchitis since service to 
warrant service connection on this basis.  See 38 C.F.R 
§ 3.303(b).  Even allowing that the veteran described 
episodes of coughing at her January 1993 RO hearing, she 
declined to contend that these were due to bronchitis, and 
expressed uncertainty as to whether she had bronchitis.  VA 
physicians have consistently related any currently found 
pulmonary symptoms to service-connected residuals of 
tuberculosis.  In essence, the Board's finding that there is 
no current bronchitis represents the extreme end of the 
spectrum of lack of continuity of symptomatology of 
bronchitis since service.  There are repeated clinical 
findings at different points in time after service of no 
current bronchitis, sufficient to break any chain of 
continuity of symptomatology as might be otherwise inferred 
in any additional VA medical records.  Again, this lack of 
chronic post-service bronchitis and lack of symptomatology of 
bronchitis since service are so clearly shown by the record 
that, in the Board's view, there is no reasonable possibility 
that additional assistance in development of the veteran's 
claim would substantiate the claim.

In sum, the claim for service connection for bronchitis is 
denied for a clear absence of the current claimed disability, 
and independently for lack of showing of continuity of 
symptoms of bronchitis at any point past the second incident 
of inservice bronchitis.  This is notwithstanding four VA 
examinations or opinions on the subject over a period of 
seven years, albeit of varying quality and touching on the 
issue in controversy to varying degrees.  The Board notes 
that the veteran has been found to have post-service 
pulmonary disability attributable to inservice tuberculosis, 
rather than due to bronchitis, and has consequently been 
granted service connection for pulmonary disability due to 
tuberculosis, for which she is currently receiving 
compensation. 


ORDER

The claim for service connection for bronchitis is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

